Citation Nr: 1549916	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  06-33 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities on a schedular basis beginning December 6, 2010.  

3. Entitlement to a TDIU due to service-connected disabilities on an extraschedular basis prior to December 6, 2010.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The Veteran and M.W. 


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from September 1967 to September 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2005 and July 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran and M. W. testified at a hearing in October 2007 before a Veterans Law Judge (VLJ), and he testified alone at a second hearing in July 2012.  The Veteran was informed of his right to testify before a third VLJ who would be assigned to the panel to decide his case.  The Veteran informed VA that he wished to testify at a third hearing which he did in April 2013.  See Arneson v Shinseki, 24 Vet. App. 379 (2011).  Copies of all three hearing transcripts are of record.  At his April 2013 hearing, he submitted additional evidence and on the record he waived his right to have it initially considered by the RO.  38 C.F.R. §§ 20 800, 20 1304(c) (2015).  

In February 2008, the Board denied the Veteran's PTSD claim.  He appealed his case to the U. S. Court of Appeals for Veterans Claims (Court) and in a February 2009 Order, the Court granted the parties' Joint Motion for Remand (Joint Motion), vacated the Board's February 2008 denial, and remanded the matter to the Board for development consistent with the Joint Motion.  

The Board remanded this case in August 2010, February 2012, December 2012, and May 2014 and it has now been returned to the Board.  

In March 2014, the Veteran submitted a properly executed VA Form 21-22 in favor of The American Legion, which has not been revoked.  Therefore, the Veteran's proper representative is The American Legion.  38 C.F.R. § 14 629 (2015).

After the RO issued a Supplemental Statement of the Case (SSOC) in November 2014 and recertified this case to the Board, the Veteran has submitted additional medical and lay evidence without initial RO review.  However, he waived initial AOJ consideration of this evidence.  38 C.F.R. §§ 20.800, 20.1304(c) (2015).

[The issue of entitlement to service connection for erectile dysfunction, to include as secondary to service-connected PTSD, is addressed in a separate decision.]

The issue of entitlement to a TDIU on an extraschedular basis prior to December 6, 2010 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's PTSD produces occupational and social impairment with reduced reliability and productivity.  

2. Beginning December 6, 2010, the Veteran's service-connected disabilities preclude him from securing or following substantially gainful employment.  


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125, 4.130, Diagnostic Code 9411 (2015).

2. A TDIU is warranted beginning December 6, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Given the granting of a schedular TDIU beginning December 6, 2010, any further development or notification action  under the Veterans Claims Assistance Act of 2000 (VCAA) with regard to this issue would not avail the Veteran.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).

With regard to the Veteran's increased rating claim, VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  

Prior to initial adjudication, a letter dated in June 2005 satisfied the duty to notify provisions with regard to the first three elements of a service connection claim.  The letter did not inform the Veteran of the process by which initial disability ratings and effective dates are established.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  However, he was provided with this information in a June 2006 letter.  This appeal arises from disagreement with an initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated and additional VCAA notice is not required; any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Regardless, his claim was then readjudicated in the September 2006 Statement of the Case (SOC) and the June 2007 and November 2014 SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

With regard to the duty to assist, the Veteran's service treatment records (STRs), VA medical treatment records, Social Security Administration (SSA) records, Vocational Rehabilitation and Employment (VR&E)/Counseling, Evaluation, and Rehabilitation (CER) file, and indicated private medical records have been obtained.  

The Veteran and M. W. testified about his PTSD at an October 2007 Board hearing.  He testified about his PTSD alone at a second Board hearing in July 2012.  Lastly, he testified about his PTSD and TDIU claims at a third Board hearing in April 2013.  The hearings focused on the elements necessary to substantiate his claim and, through his testimony and his representative's statements, the Veteran demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); see also Procopio v. Shinseki, 26 Vet. App 76 (2012).   

The Veteran was afforded VA examinations in October 2005, June 2010, September 2010, and September 2014 to evaluate the severity of his PTSD.  The VA examinations are adequate because they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and complaints, and because they describe his PTSD in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  

The Board remanded this case in August 2010 so that SSA records could be obtained and a VA examination could be provided.  These actions were accomplished, as noted above.  This case was remanded again in February 2012 so the Veteran could be afforded a new hearing, which he had in July 2012.  This case was remanded again in December 2012 so the Veteran could be afforded a third hearing pursuant to Arneson, which he had in April 2013.  Finally, the Board remanded this case in May 2014 so the VR&E/CER file could be obtained and so he could undergo a VA examination to assess the current severity of his PTSD.  These actions were accomplished as discussed above.  There was substantial compliance with it's the Board's remand directives, as discussed above.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The Board notes that in its August 2010 remand, the AOJ was instructed to consider whether extraschedular consideration was required.  This was not explicitly addressed.  However, the Board has determined that remand for referral for extraschedular consideration of the Veteran's PTSD claim is not warranted, as will be discussed below.  The Board recognizes this deviation from the remand directives, but finds that it is not such that a remand is required for correction.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008).

II. Increased Initial Rating for PTSD

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2015).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a non service-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2015); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2015).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Given the nature of the present claim for a higher initial evaluation, the Board has considered all evidence of severity since the effective date for the award of service connection in May 2005.  

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the evidence in light of the entirety of the record.  

The Veteran's PTSD was assigned an initial 50 percent disability rating under Diagnostic Code 9411.  38 C.F.R. § 4.130 (2015).  PTSD is evaluated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 (2014).  The diagnostic criteria set forth in The American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) (DSM- IV) for mental disorders have been adopted by the VA.  38 C.F.R. § 4.125 (2015).  

Under the General Rating Formula for Mental Disorders, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130 (2015).  

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.   

Symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Additionally, while symptomatology should be the primary focus when deciding entitlement to a given disability rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused the requisite occupational and social impairment.  Id.

When it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2015); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.  During the appeal period, the Veteran's GAF scores ranged from 45 at worst, to 65 at best.  

Under the DSM-IV, GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.

The Board finds that the majority of the Veteran's GAF scores fall into the 51 to 60 range, indicating overall moderate symptoms.  The Veteran's GAF score was 45 on one instance, indicating serious symptoms but this occurrence is an outlier.  The Board finds that the Veteran's GAF scores do not reflect a severity such that the 70 percent criteria are more nearly approximated.  A GAF score between 51 to 60 does not reflect occupational and social impairment with deficiencies in most areas.  

The medical evidence, combined with the Veteran's subjective reports of his symptoms, indicates that the severity of his PTSD is most accurately described as occupational and social impairment with reduced reliability and productivity for the reasons discussed below.  38 C.F.R. § 4.130 (2015). 

With regard to occupational impairment, the October 2005 VA examiner stated that the Veteran was able to be employed for a number of years and that "...he greatly enjoyed his work and it does not appear that he had any significant problem completing his work responsibilities."  The June 2010 VA examiner noted that, "...he appears capable of sedentary, flexibly scheduled employment with limited stress/responsibility and limited interaction with staff and/or customers if applicable.  This is based on mental health functioning only."  The September 2010 VA examiner noted that the Veteran's frequent irritability, difficulty concentrating, isolative behavior, intrusive memories, and sleep disturbances would cause reduced reliability and productivity.  

The Veteran's December 2011 Counseling Record Narrative Report noted that he was not prepared or qualified for suitable employment in part due to his maladaptive behavior pattern caused by his psychiatric condition.  However, the counselor also noted that possible employer discrimination against people with disabilities and an outdated education were also factors.  The counselor noted that the Veteran's PTSD limited his capacity for work activities requiring social functioning, tasks involving danger of burns, electrical hazards, fumes, odors, toxic conditions, repetitive work, addressing emergencies, and working around people.  This was due to his anger outbursts, nightmares, cognitive capacities such as short term memory loss, difficulty concentrating, lack of motivation, and depression.  

In a December 2013 addendum opinion, a VA examiner stated that the Veteran's PTSD caused occupational impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  The Board notes that a 10 percent rating is warranted for a psychiatric disorder when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms are controlled by continuous medication.  38 C.F.R. § 4.130 (2015).  

The September 2014 VA examiner similarly found that the Veteran's PTSD caused occupational impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  The examiner noted that the Veteran reported that he "floundered around" until he began to work in investments.  He had a lengthy career in finance and banking with a supervisory role.  The examiner noted that the Veteran resigned from his most recent job "...because he was sick of the FDIC deregulating banks," and that he was "fed up."  The Veteran stated that his PTSD prevented him from trusting people and not liking authority.  

The Board finds that the totality of the VA examination reports indicate that the Veteran's PTSD causes, at worst, occupational impairment with reduced reliability and productivity.  The December 2011 Counseling Record Narrative Report suggests that the Veteran's PTSD is more severe than is described by the 50 percent criteria.  However, significantly, the December 2013 and September 2014 VA examination reports suggest that his PTSD causes occupational impairment only due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  The findings of multiple VA examiners are more probative than the December 2011 Counseling Record Narrative Report.  The Veteran's PTSD symptoms are of the frequency, severity, and duration such that they result in occupational impairment with reduced reliability and productivity.  

With regard to social impairment, the October 2005 VA examiner noted that the Veteran had failed marriages.  However, he had a girlfriend at the time of the examination.  It was noted that he was estranged from his children.  The June 2010 VA examiner noted that he was estranged from his children, who would not respond to his attempts to communicate with them.  The Veteran also did not speak to one of his sisters and described himself as antisocial.  He had a girlfriend at the time of the examination.  The June 2010 VA examiner described the Veteran's PTSD as producing social impairment with reduced reliability and productivity.  The September 2014 VA examiner noted that the Veteran was divorced, and that he felt that his ex-wife prevented him from having a relationship with his children.  He had found his daughter over the Internet but still had no contact with his son.  He stated that his oldest sister was his closest friend, and that he spoke to his brother once a month.  He stated that his brother invited him on trips but that he did not want to go.  He stated that he preferred to stay to himself but had close friend who was a Vietnam veteran and a female friend.  

In the December 2013 addendum opinion, the examiner noted that the Veteran was twice divorced, but had a girlfriend who spent the night at his home frequently.  He noted that the Veteran had two adult children with home he did not communicate.  He blamed this on his ex-wife, who he stated "told them she'd cut them out of her will if they had any communication with me...."  The examiner noted that the Veteran had friends, one of whom he spoke with three times a week.  The examiner found that the Veteran's PTSD caused social impairment only due to mild or transient symptoms.  

The September 2014 VA examiner noted that the Veteran was divorced and that he lived alone.  He had had a girlfriend for eight years but the relationship ended six months prior to the examination.  He stated that she wanted to get married and he did not.  He reported having two close friends, one of whom was his sister.  He enjoyed playing cards with people.  He considered himself to be Christian and attended different churches.  The September 2014 VA examiner found that the Veteran's PTSD caused social impairment only due to mild or transient symptoms.  The Board finds that the evidence shows that the Veteran's PTSD symptoms are of the frequency, severity, and duration that causes, at worst, social impairment with reduced reliability and productivity.  It is significant that two reports reflect that the Veteran's PTSD causes social impairment due to only mild and transient symptoms.  

The medical, SSA, and lay evidence shows that the Veteran has intrusive thoughts, flashbacks, is avoidant, and is hypervigilant.  He consistently reports irritability, and J. B. noted that the Veteran had mood swings and was antisocial.  He reported being distrustful and being uninterested in activities.  He has difficulty concentrating and occasionally reports feeling depressed.  At his October 2007 hearing, he testified that he checked his doors at night to make sure that they were locked.  

His most significant symptom is chronic sleep impairment with nightmares and occasional sleepwalking, this is noted consistently throughout the medical and lay evidence.  A November 2006 SSA Function Report noted nightmares and night sweats.  In October 2007, J. B., his sister stated that the Veteran had frequent nightmares, chronic insomnia, and night sweats.  Significantly, in September 2008 and January 2009, VA health care providers noted that the Veteran's main problem was insomnia.  At his July 2012 hearing, he reported nightmares and sleepwalking such that he set off his home security system.  At his April 2013 hearing he testified that while sleepwalking, he walked into a table and required stitches.  

The evidence of record shows that the Veteran sometimes has difficulty concentrating.  His memory was intact at most of his VA treatment sessions and examinations.  In September 2006, the Veteran "...admit[ted] to moderate to severe memory and concentration deficits."  At his October 2007 hearing, he stated that he was forgetful.  The December 2011 Counseling Record Narrative Report noted that the Veteran had short term memory loss.  At his September 2014 VA examination, the Veteran reported having a photographic memory but the examiner noted, "however, he had some mild difficulty remembering dates/decades."  However, the Veteran's memory was specifically found to be normal multiple times over the years.  The Veteran's memory impairment is not severe enough to cause occupational and social impairment with deficiencies in most areas.  

The evidence of record shows that the Veteran consistently denied suicidal ideation.  In November 2008 he once admitted to suicidal thoughts but no plan to harm himself.  The Board notes that suicidal ideation is included in the 70 percent rating criteria.  See 38 C.F.R. § 4.130 (2015).  However, the Veteran's fleeting thoughts of suicide are not of the frequency, severity, or duration to cause occupational and social impairment with deficiencies in most areas.  

The evidence of record shows that the Veteran very rarely experienced panic attacks.  He reported them in May 2007.  His panic attacks are not of the frequency, severity, or duration needed to cause "near continuous" panic, which is contemplated by the 70 percent criteria.  

The Veteran's PTSD produces the most severe deficiency in the area of work.  As discussed below, a TDIU is being granted because of his PTSD, combined with his other service-connected disabilities.  His PTSD also produces a deficiency in family relationships.  However, following his divorces, he had a long term girlfriend and indicated that their relationship terminated because he did not want to marry her.  The record indicates that he is estranged from his children and one of his sisters.  However, he remains close to one of his sisters and his brother, and has a few friends.  He goes to different churches.  Additionally, he engages in multiple hobbies such as playing cards with people, landscaping, fishing, and following the markets.  Significantly, the evidence of record shows that he consistently has not had impairment in the areas of judgement or thinking.  During the appeal period, he has not attended school and therefore that area is not considered as part of this evaluation.  

Although the 70 percent rating criteria contemplate deficiencies in "most areas," including work, school, family relations, judgment, thinking, or mood, such deficiencies must be "due to" the symptoms listed for that rating level, "or others or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  That is, simply because this Veteran has depressed and anxious mood, and because the 70 percent level contemplates a deficiency in "mood" among other areas, does not mean his PTSD rises to the 70 percent level.  Indeed, the 30 percent, 50 percent, and 70 percent criteria each contemplate some form of mood impairment.  The Board, instead, must look to the frequency, severity, and duration of the impairment.  Id.  Here, the Veteran's depressed and anxious mood is contemplated by the 50 percent criteria, which contemplates "disturbances" in mood.  38 C.F.R. § 4.130 (2015).  The Veteran is adequately compensated for that impairment.  As discussed above, the Veteran's PTSD produces a deficiency in family relationships and a severe deficiency in the area of work.  However, his symptoms are not of the frequency, severity and duration needed to result in deficiencies in "most areas," including thinking, judgement, and mood.  

In a November 2006 SSA Function Report, the Veteran stated that he sometimes went days without bathing.  Neglect of personal hygiene is contemplated by both the 70 and 100 percent criteria.  However, even though the Veteran reported in November 2006 that he sometimes went without bathing, the medical records show that the Veteran is consistently neatly groomed, appropriately dressed, with good personal hygiene.  Therefore, this symptom is not of the frequency, severity, or duration needed to produce occupational and social impairment with deficiencies in most areas or total occupational and social impairment.  

Thus, the lay and medical evidence, combined with the Veteran's subjective reports of his symptoms, show that his PTSD was productive of occupational and social impairment with reduced reliability and productivity due to the frequency, severity, and duration of the symptoms discussed above.  The Board finds the Veteran's symptoms of his PTSD warrant no more than a 50 percent disability evaluation.  38 C.F.R. § 4.130 (2015).  Reviewing the evidence, the Board finds that the overall disability picture for the Veteran's PTSD does not more closely approximate a 70 percent rating under the applicable Diagnostic Codes.  38 C.F.R. § 4.7 (2015).  Therefore, the preponderance of the evidence is against this claim, and it must be denied. 38 C.F.R. § 4.3 (2015).  

With regard to extraschedular consideration, the Board recognizes that the issue of entitlement to a TDIU on an extraschedular basis prior to December 6, 2010, is being remanded.  That issue is being remanded for the sole purpose of referring the matter to the Director of the Compensation Service for a decision pursuant to 38 C.F.R. § 4.16(b).  Such a decision by the Director is not evidence.  It is simply a decision that is adopted by the AOJ and reviewed de novo by the Board.  Wages v. McDonald, 27 Vet. App. 233, 239 (2015).  Therefore, this is not the type of situation where the TDIU is being remanded due to an incomplete record regarding the effect on employability of the service-connected disabilities.  Johnson v. Shinseki, 26 Vet. App. 237, 247-48 (2013), reversed, on other grounds, 762 F.3d 1362 (Fed. Cir. 2014).  These matters are not intertwined.  Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  

For the reasons discussed below, remand for referral for consideration of an extraschedular rating for this disability is not warranted.  38 C.F.R. § 3.321(b)(1) (2015).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's PTSD are contemplated by the schedular criteria set forth by the General Rating Formula for Mental Disorders.  Significantly, as noted above, the criteria are not an exhaustive list but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan, 16 Vet. App. 436.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected PTSD, such that he is adequately compensated for "considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2015).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from PTSD would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that remand for referral of this case for extraschedular consideration is not in order. 

Finally, the Board notes that under Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  

III. TDIU 

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2015).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability: that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  In such an instance, if there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2015).  As of December 6, 2010, the Veteran has four service-connected disabilities: hearing loss rated at 70 percent, PTSD rated at 50 percent, a peripheral vestibular disability rated at 30 percent, and tinnitus rated at 10 percent.  His combined disability rating is 90 percent, effective December 6, 2010.  The schedular criteria set forth in 38 C.F.R. § 4.16(a) were met on December 6, 2010.  

Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The June 2010 VA examiner concluded that the Veteran "...appears capable of sedentary, flexibly scheduled employment with limited stress/responsibility and limited interaction with staff and/or customers if applicable.  This is based on mental health functioning only."  The Veteran had a lengthy career in banking and finance, and has a degree in management.  He has worked as a stockbroker, a bank president, and a trust officer.  These are types of jobs that require interaction with people and adaptation to changing and stressful circumstances.  The type of employment contemplated by the June 2010 examiner is not compatible with the Veteran's education and occupational background.  

In the December 2011 Counseling Record Narrative Report, the VA vocation and rehabilitation counselor found that it was not feasible for the Veteran to be employed.  At his April 2013 hearing, the Veteran also stated that his hearing was severely impaired.  The Board notes that the Veteran's hearing loss is assigned a 70 percent rating.  It is reasonable to conclude that a career in banking or finance would involve communicating orally with co-workers, which would be extremely difficult given the Veteran's severe hearing loss.  

"[W]hen the Board conducts a TDIU analysis, it must take into account the individual veteran's education, training, and work history."  Pederson v. McDonald, 27 Vet. App. 276, 286 (2015).  The private and VA medical evidence shows that the Veteran's service-connected disabilities prevent employment when considering his outdated education and occupational history.  A TDIU is granted effective December 6, 2010, which is the date the criteria set forth in 38 C.F.R. § 4.16(a) were first met.  


ORDER

An initial disability rating in excess of 50 percent for PTSD is denied.  

A TDIU is granted effective December 6, 2010.  



REMAND

If a veteran does not meet the applicable percentage standards set forth in 38 C.F.R. § 4.16(a), the issue of entitlement to a TDIU may be submitted to the Director of the Compensation Service for extraschedular consideration where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b) (2015); Fanning v. Brown, 4 Vet. App. 225 (1993).  Prior to December 6, 2010, the criteria set forth in 38 C.F.R. § 4.16(a) were not met.  

Prior to December 6, 2010, VA and private healthcare providers stated that the Veteran's PTSD precluded employment.  For example, in September 2006, Dr. L. S., a vocation and rehabilitation specialist, and Dr. J. L., and independent living consultant, found that his PTSD rendered him unemployable.  In September 2008, a VA healthcare provider stated that the Veteran's PTSD caused him to be "totally unemployable."  Thus, there is evidence that suggests he may be unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  38 C.F.R. § 4.16(b) (2015).  A remand for referral to consider an extraschedular TDIU is warranted.  

Accordingly, the case is REMANDED for the following action:

1. Refer the Veteran's TDIU claim to the Director of the Compensation Service for consideration of entitlement to a TDIU on an extraschedular basis prior to December 6, 2010, pursuant to 38 C.F.R. § 4.16(b).

2. Then, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_____________________________          _____________________________
           THOMAS H. O'SHAY                                 K. A. BANFIELD
        Acting Veterans Law Judge,                           Veterans Law Judge,
        Board of Veterans' Appeals                       Board of Veterans' Appeals


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


